NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                              Electronically Filed
                                              Intermediate Court of Appeals
                                              CAAP-XX-XXXXXXX
                                              23-FEB-2022
                                              08:13 AM
                                              Dkt. 81 SO
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

           KAUIONÂLANI P.A. MAUKELE, Plaintiff-Appellee, v.
                  ELIZA K. MAUKELE, SCOTT K. MAUKELE,
                 MICHELLE AND THERON KAKAE AND FAMILY,
                CHELSEA KAKAE, BOYFRIEND AND CHILDREN;
               TRAVIS KAKAE, MELISSA CORREA AND FAMILY,
                         Defendants-Appellants


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          KO#OLAUPOKO DIVISION
                        (CASE NO. 1RC16-1-07395)


                       SUMMARY DISPOSITION ORDER
                 (By: Leonard and McCullen, JJ., with
              Ginoza, Chief Judge, concurring separately)

             Defendants-Appellants Eliza K. Maukele, et al.,1
(Eliza) appeal from the District Court of the First Circuit's

(District Court) January 11, 2018 Order Denying Defendants'

Motion for Relief from Judgment and Writ.2           Eliza's appeal arises

from Plaintiff-Appellee Kauionâlani P.A. Maukele's (Kauionâlani)

Complaint (Assumpsit, Summary Possession/Landlord-Tenant,

Damages); Declaration; Exhibit(s); Summons (Complaint), which




      1
         The Complaint also names Scott K. Maukele; Michelle and Theron Kakae
and Family; Chelsea Kakae, Boyfriend and Children; Travis Kakae; Melissa
Correa and Family as defendants.
      2
         The Honorable Ronald Albu presided.   The Honorable Hilary B. Gangnes,
signed the order for Judge Albu.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

sought a writ of possession for Hawaiian home lands Lease

No. 2817, Lot No. 79-A in Waimânalo, O#ahu (Lease).

            Kauionâlani's brother, Joseph M. Maukele (Joseph), was

the lessee until his death on November 17, 2014.      Following his

death, the Department of Hawaiian Home Lands (DHHL) transferred

the Lease to Kauionâlani, as Joseph's designated successor, on

September 28, 2016.

            About a month later, Kauionâlani filed the Complaint

indicating that she provided written notice to all families that

she was the successor to the DHHL Lease for Lot 79-A and

requested Eliza, Joseph's widow, be removed from the premises.

Attached to the Complaint was a copy of that notice, which also

stated that Kauionâlani knows Eliza "went before the Board of

Commissioners in July, to tell them of [Eliza's] interest in the

land as the wife of Joseph."

            With both parties appearing pro se, and no written

answer to the Complaint, trial commenced on November 25, 2016.

According to the court minutes, Kauionâlani, Eliza, and one other

witness testified, and Kauionâlani's exhibits were received into

evidence.    Kauionâlani's exhibits included the document

designating Kauionâlani as Joseph's successor, dated May 13,

1974, and the DHHL transfer of the Lease from Joseph to

Kauionâlani through designated successorship.

            The court minutes then show that after Eliza's

testimony, "Recess [was] had and court settlement discussions

with both parties.    Agreement reached.   By stipulation, and

granted by order of the court, judgment for and writ of

possession to issue effective 02/28/17[.]"     (Formatting altered.)

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

The District Court entered a Judgement for Possession in favor of

Kauionâlani because she was "entitled to possession of the

premises . . . ."   The District Court also issued a Writ of

Possession ordering removal of Eliza.

          Eliza, represented by counsel, moved for relief from

the judgment and writ pursuant to District Court Rules of Civil

Procedure (DCRCP) Rule 60(b)(4).       In her motion, Eliza denied

that she agreed to any settlement and claimed title to the home

on the property that she argued should be probated.      Eliza

proffered that the District Court lacked jurisdiction because

this case involved an issue of title to real property, and

attached a declaration.   The District Court denied her motion.

On appeal, Eliza contends the Complaint failed to state a claim

and the District Court lacked subject matter jurisdiction to

issue the Judgment of Possession and Writ of Possession.

          Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised, we resolve Eliza's

point of error as follows.
          DCRCP Rule 60(b)(4) allows the court to provide relief

from a judgment or order if the judgment is void, and a judgment

is void if the court lacked jurisdiction over the subject matter.

Bank of Hawaii v. Shinn, 120 Hawai#i 1, 11-12, 200 P.3d 370, 380-

81 (2008).   A denial of a DCRCP Rule 60(b)(4) motion and a

question of jurisdiction is reviewed de novo.      See Wagner v.

World Botanical Gardens, Inc., 126 Hawai#i 190, 194, 268 P.3d

443, 447 (App. 2011) (applying de novo review to the denial of a

Hawai#i Rules of Civil Procedure Rule 60(b)(4) motion and a

                                   3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

question of jurisdiction); see also Cvitanovich-Dubie v. Dubie,

125 Hawai#i 128, 139, 254 P.3d 439, 450 (2011) (applying de novo

review to the denial of a Hawai#i Family Court Rules

Rule 60(b)(4) motion).

            Eliza first contends that the Complaint failed to state

a claim for relief because it did not precisely plead an action

for ejectment.    However, a "fundamental tenet of Hawai#i law is

that pleadings prepared by pro se litigants should be interpreted

liberally."    Waltrip v. TS Enters., Inc., 140 Hawai#i 226, 239,
398 P.3d 815, 828 (2016) (cleaned up); Villaver v. Sylva, 145

Hawai#i 29, 36, 445 P.3d 701, 708 (2019).      Although there was a

defect as to form, the Complaint filed by Kauionâlani, pro se,

may be liberally interpreted as an action for ejectment.

            Eliza then contends that even if the Complaint is

interpreted as an ejectment action, the home's value exceeded the

amount over which the District Court may exercise jurisdiction.

Hawaii Revised Statutes (HRS) § 604-5 (2016) provides in relevant

part that "[e]xcept as otherwise provided, the district courts

shall have jurisdiction in all civil actions where the debt,
amount, damages, or value of the property claimed does not exceed

$40,000[.]"    But, "[n]othing in section 604-5 shall preclude a

district court from taking jurisdiction in ejectment proceedings

where the title to real estate does not come in question at the

trial of the action."    HRS § 604-6 (2016).    In other words, the

$40,000 limitation does not preclude the District Court from

adjudicating an ejectment action if the property's title is not

at issue.



                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Eliza, thus, argues that the home's title was at issue

because "there should be a probate to determine ownership of the

improvements," and so the District Court did not have

jurisdiction over this action.      To comply with HRS § 604-6, Eliza

was required to raise a question as to the title of the real

estate at trial.    Although Eliza, pro se, testified at trial, it

appears that the trial ended abruptly with a settlement

agreement.    To the extent a trial occurred, we cannot discern

from the record whether Eliza raised a question as to title at
trial because the record on appeal does not contain any

transcripts.   State v. Hoang, 93 Hawai#i 333, 336, 3 P.3d 499,

502 (2000) (explaining that "[w]ithout the relevant transcript,

there is insufficient evidence to review the alleged error, and

[the appellant] carries the burden of demonstrating the alleged

error in the record") (emphasis omitted).

          Also, when raising a defense based on a question to

title under HRS § 604-6, the defendant must file a written answer

or motion with an affidavit setting forth the source, nature, and

extent of title claimed:
                Whenever, in the district court, in defense of an
          action in the nature of an action of trespass or for the
          summary possession of land, or any other action, the
          defendant shall seek to interpose a defense to the
          jurisdiction to the effect that the action is a real action,
          or one in which the title to real estate is involved, such
          defense shall be asserted by a written answer or written
          motion, which shall not be received by the court unless
          accompanied by an affidavit of the defendant, setting forth
          the source, nature and extent of the title claimed by
          defendant to the land in question, and such further
          particulars as shall fully apprise the court of the nature
          of defendant's claim.

DCRCP Rule 12.1 (emphases added); Hawai#i Rules of District Court

Rule 7(g) (providing a declaration may be made in lieu of an

affidavit).


                                    5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Thus, to comply with DCRCP Rule 12.1, Eliza was

required to assert her defense that there was a question of title

in a written answer or motion with an affidavit setting forth the

source, nature, and extent of her claim to title.      Eliza, pro se,

failed to file any written answer or motion prior to or at trial.

          Eliza, represented by counsel, filed a motion for

relief from the judgment of possession, pursuant to DCRCP

Rule 60(b)(4), arguing that the District Court lacked

jurisdiction and claiming that she set forth the nature of her
claim to title in her attached declaration.     In reviewing whether

the District Court properly denied Eliza's motion for relief, we

examine Eliza's declaration to determine if she set forth the

source, nature, and extent of her claim so as to fully apprise

the District Court of the nature of her claim.     See Curtis v. Bd.

of Appeals, Cnty. of Hawai#i, 90 Hawai#i 384, 393, 978 P.2d 822,

831 (1999) (Subject matter jurisdiction cannot be waived and may

be challenged at any time.).

          Claims to title cannot be asserted in a conclusory

fashion; the source, nature, and extent of title must be
described with "detail and specificity."     Deutsche Bank Nat'l Tr.

Co. v. Peelua, 126 Hawai#i 32, 37, 265 P.3d 1128, 1133 (2011).

Case law in this jurisdiction provides guidance regarding detail

and specificity.

          In Monette v. Benjamin, 52 Haw. 246, 248, 473 P.2d 864,

865 (1970), the defendant's affidavit stated that her grandfather

built the home on "his land," which her father "inherited."      The

defendant claimed ownership of the property for herself and her

five brothers by "inheritance from her father, who had inherited


                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the same from his father."    Id.    The Hawai#i Supreme Court

observed that the defendant "claimed title to the land in

question by inheritance from her father, who in turn had

inherited from his father, and that the title claimed by her was

an undivided one-sixth interest in fee simple, which descended to

her by intestate succession from the immediately preceding sole

owner."   Id.   The Court held that the defendant's affidavit

contained sufficient information to show that the title to the

property was in dispute.    Id. at 248–50, 473 P.2d at 865.

           Conversely, in Peelua, the Hawai#i Supreme Court held

that the defendant's affidavit failed to show that title was in

dispute because it did not include information as to the source,

nature, and extent of the title claimed.       Peelua, 126 Hawai#i at

38–39, 265 P.3d at 1134–35.    The defendant's affidavit stated

that he was the "owner of the Property," which was previously

owned by his "family for generations," which was eventually

deeded to him.    Id. at 35, 265 P.3d at 1131.     The Court explained

that the defendant's affidavit lacked any specificity concerning

the source of title because it stated in a "vague and conclusory
fashion that he owns the Property and that title was deeded to

him by his family."    Id. at 38, 265 P.3d at 1134.

           Particularly, the defendant failed to state the nature

of his claim because the affidavit did not describe the contents

of the deed or the type of deed he acquired.       Id.   The Court

explained that, unlike the affidavit in Monette, the defendant

"failed to provide any detail or specificity regarding the

source, nature, or extent of title claimed, or any other

particulars regarding his claim."       Id. at 38–39, 265 P.3d at

                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

1134–35.   The defendant's "bare assertion that he owned the

Property was insufficient to establish that he continued to

maintain a claim to title at the time the action against him had

been filed."    Id. at 38, 265 at 1134.

           Here, as in Peelua, Eliza's declaration fails to

establish that she had a claim to title at the time the Complaint

was filed.    Eliza declared:
           4. I am the widow of Joseph Maukele, deceased, from whom
           plaintiff claims to be the owner of the Hawaiian Homestead.
           5. In 1977, my late husband Joseph Maukele and I built a
           residence on the leasehold.
           6. The cost of the residence at the time was about $70,000.

           7. We took a mortgage and paid on it over the years.
           8. At the time my husband died, we owed about $8,000 on the
           mortgage.

           . . . .
           10. There has been no probate of the estate of my deceased
           husband, Joseph.

           Like the affidavit in Peelua, Eliza's declaration

contained no information about the contents or terms of Joseph's

Lease or the mortgage, or how the mortgage was the source of her

claim to title.      Moreover, Eliza's declaration did not assert

that the house or Lease was part of Joseph's estate subject to
intestate succession.      Nor did it state she inherited the

property or was successor to the Lease.         Finally, Eliza's

declaration merely alleged that she and Joseph owed $8,000.00 on

the mortgage at the time of his death, from which no deduction of

the extent of her interest can be made.

           In summary, Eliza's declaration "failed to provide any

detail or specificity regarding the source, nature, [and] extent

of title claimed . . . ."      Peelua, 126 Hawai#i at 38–39, 265 P.3d

at 1134–35.    Without apprising the District Court of the source,

                                     8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

nature, and extent of her claim to title at the time the

Complaint was filed, Eliza failed to show there was a question as

to title.    The District Court, thus, had jurisdiction over this

action, and properly denied Eliza's DCRCP Rule 60(b)(4) motion

for relief.

            Therefore, we affirm the Order Denying Defendants'

Motion for Relief from Judgment and Writ entered January 11,

2018, in the District Court of the First Circuit.

            The appellate clerk shall serve this summary
disposition order on Eliza, through attorney Eric Lee Niemeyer at

his address listed at the Hawaii State Bar Association.3

            DATED:   Honolulu, Hawai#i, February 23, 2022.

On the briefs:                            /s/ Katherine G. Leonard
                                          Associate Judge
Walter R. Schoettle
Emmett E. Lee Loy,                        /s/ Sonja M.P. McCullen
for Defendants-Appellants.                Associate Judge

Kauionâlani P.A. Maukele,
Plaintiff-Appellee, pro se.




      3
         On January 20, 2022, Eric Lee Niemeyer was appointed trustee over the
legal practice of deceased attorney Walter R. Schoettle.

                                      9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

               CONCURRING OPINION BY GINOZA, CHIEF JUDGE

          I agree with the majority that the District Court of
the First Circuit (District Court) properly exercised
jurisdiction in this case, but I reach this conclusion on
different grounds. In my view, we need not address whether
Defendant-Appellant Eliza K. Maukele (Eliza) submitted a
declaration that sufficiently set forth the source, nature and
extent of the title that she claims, see District Court Rules of
Civil Procedure (DCRCP) Rule 12.1,4 because the record indicates
she submitted her declaration and raised the issue of her
purported title after trial had been completed. In these
circumstances, HRS § 604-6 (2016) establishes that the District
Court was not precluded from taking jurisdiction in this
ejectment action.
          Plaintiff-Appellee Kauionalani P.A. Maukele (Plaintiff
Kauionalani) brought this action to eject Eliza from the subject
property. On November 25, 2016, trial was held. On March 1,
2017, the District Court entered a Judgment For Possession and a
Writ of Possession in favor of Plaintiff Kauionalani.
Thereafter, on March 14, 2017, Eliza filed a Motion for Relief
from Judgment and Writ (Motion for Relief) which sought relief
under DCRCP Rule 60(b)(4) and challenged for the first time the
District Court's subject matter jurisdiction, citing HRS § 604-6.




      4
          DCRCP Rule 12.1 provides:

             Rule 12.1. Defense of Title in District Courts
             Pleadings. Whenever, in the district court, in defense of an
             action in the nature of an action of trespass or for the
             summary possession of land, or any other action, the
             defendant shall seek to interpose a defense to the
             jurisdiction to the effect that the action is a real action,
             or one in which the title to real estate is involved, such
             defense shall be asserted by a written answer or written
             motion, which shall not be received by the court unless
             accompanied by an affidavit of the defendant, setting forth
             the source, nature and extent of the title claimed by
             defendant to the land in question, and such further
             particulars as shall fully apprise the court of the nature
             of defendant's claim.
(Emphasis added.)

                                      10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          The District Court's civil jurisdiction is generally
set forth in § 604-5 (2016),5 which provides in subsection (d) as
follows:
            §604-5   Civil jurisdiction.
            . . . .
            (d) The district courts shall not have cognizance of real
            actions, nor actions in which the title to real estate comes
            in question, nor actions for libel, slander, defamation of
            character, malicious prosecution, false imprisonment, breach
            of promise of marriage, or seduction; nor shall they have
            power to appoint referees in any cause.

(Emphasis added.) However, HRS § 604-6 must also be considered,
which specifically addresses ejectment proceedings and states:
"Nothing in section 604-5 shall preclude a district court from
taking jurisdiction in ejectment proceedings where the title to
real estate does not come in question at the trial of the
action."   (Emphases added.)
          Eliza does not assert, in her Motion for Relief or on
appeal, that the issue of title to real estate came into question
at the trial. Further, the record does not indicate an issue
about title being raised at trial, nor are there any transcripts
from the trial.
          Instead, based on our record, Eliza first raised the
issue of her title in her Motion for Relief under DCRCP Rule
60(b)(4), after trial was completed and after judgment was
entered. Under HRS § 604-6, because Eliza failed to raise the
issue of title at the trial in this case,6 her subsequent Motion
for Relief was properly denied on these grounds.             In my view,


      5
         The jurisdiction of state district courts originates from the Hawai #i
Constitution and is defined by statute. See Schwartz v. State, 136 Hawai #i
258, 263, 361 P.3d 1161, 1166 (2015). Article VI, section 1 of the Hawai #i
Constitution provides:
            The judicial power of the State shall be vested in one
            supreme court, one intermediate appellate court, circuit
            courts, district courts and in such other courts as the
            legislature may from time to time establish. The several
            courts shall have original and appellate jurisdiction as
            provided by law . . . .
(Emphasis added.)
       6
         Eliza could have also raised the issue of title in a motion to
dismiss prior to trial. See Deutsche Bank Nat'l Trust Co. v. Peelua, 126
Hawai#i 32, 34-35, 265 P.3d 1128, 1130-31 (2011); DCRCP Rule 12.1.

                                      11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

therefore, we need not reach the issue of whether Eliza's
declaration, filed in support of her Motion for Relief,
sufficiently described the source, nature and extent of the title
that she claims, under DCRCP Rule 12.1. Even if it did, Eliza
submitted her declaration and raised the issue of title after
trial.
          HRS §§ 604-5 and 604-6 delineate the pertinent
boundaries of the District Court's subject matter jurisdiction
for purposes of this case. Under HRS § 604-5, the District Court
generally does not have jurisdiction where a party sufficiently
raises an issue of title to real estate. See also DCRCP Rule
12.1. However, under HRS § 604-6, a District Court is not
precluded "from taking jurisdiction in ejectment proceedings
where the title to real estate does not come in question at the
trial of the action." (Emphasis added.)
          Therefore, I concur in affirming the District Court's
order denying Eliza's Motion For Relief from the Judgment for
Possession and the Writ of Possession, but for the reasons set
forth above.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge




                                 12